DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Supplemental Non-Final rejection
Applicant's request a clarification in the interview dated 01/24/2022 about the typographical error in the Non-Final office action dated 11/02/2021. Examiner is withdrawing the last office action and corrects the typo error in the new office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 10,129,716).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Patent No. (US 10,129,716) discloses: 
Current Application

1. A method to establish a group of autonomous agents based upon location, for establishing communication and notification of classifications amongst said agents comprising the steps of: defining a set of geometric parameters which describe a domain; detecting and identifying a group of two or more agents as members of said domain and establishing a communication link between said agents, wherein each such agent is associated with a respective user computational device; notifying said agents of said detected and identified group; transmitting agent feature data associated with one or more of said agents in said group to one or more of other said agents in said group, and classifying one or more agents in said group depending on said transmitted agent feature data, wherein said agent feature data comprises attractiveness data associated with each of said one or more of said agents in said group, and wherein a metric for said attractiveness data may be formed for an individual by presenting said individual with a test set of facial images and receiving an attraction value for each of said facial images comprising said test set of facial images from said individual; and communicating said classifications to one or more of said agents in said group, wherein said step of notifying said agents of said detected and identified group comprises a notification of the presence of said one or more of said agents within said domain.
 Patent 

1. A method to establish a group of autonomous agents based upon location and/or other parameters, and by which certain classifications may be performed, for the purpose of establishing communication and notification of classifications amongst said agents, comprising the steps of: defining a set of geometric parameters which describe a domain; detecting and identifying a group of two or more agents as members of said domain and establishing a communication link between said agents, wherein each such agent is associated with a respective user computational device; notifying said agents of said detected and identified group, and of the location of one or more other agents in said group; transmitting agent feature data associated with one or more of said agents in said group among one or more of said agents in said group, and classifying one or more agents in said group depending on said transmitted agent feature data; and communicating said classifications to said agents in said group.

Nonetheless, the removal of said limitations from the claim 1 of the present application made claim 1 a broader version or same version of claim 1 of the current patent. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements  (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 10,375,541).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Patent No. (US 10,375,541) discloses: 
Current Application

1. A method to establish a group of autonomous agents based upon location, for establishing communication and notification of classifications amongst said agents comprising the steps of: defining a set of geometric parameters which describe a domain; detecting and identifying a group of two or more agents as members of said domain and establishing a communication link between said agents, wherein each such agent is associated with a respective user computational device; notifying said agents of said detected and identified group; transmitting agent feature data associated with one or more of said agents in said group to one or more of other said agents in said group, and classifying one or more agents in said group depending on said transmitted agent feature data, wherein said agent feature data comprises attractiveness data associated with each of said one or more of said agents in said group, and wherein a metric for said attractiveness data may be formed for an individual by presenting said individual with a test set of facial images and receiving an attraction value for each of said facial images comprising said test set of facial images from said individual; and communicating said classifications to one or more of said agents in said group, wherein said step of notifying said agents of said detected and identified group comprises a notification of the presence of said one or more of said agents within said domain.
 Patent 

1. A method to establish a group of autonomous agents based upon location, for establishing communication and notification of classifications amongst said agents comprising the steps of: defining a set of geometric parameters which describe a domain; detecting and identifying a group of two or more agents as members of said domain and establishing a communication link between said agents, wherein each such agent is associated with a respective user computational device; notifying said agents of said detected and identified group, and of the location of one or more other agents in said group; transmitting agent feature data associated with one or more of said agents in said group to one or more of other said agents in said group, and classifying one or more agents in said group depending on said transmitted agent feature data; and communicating said classifications to one or more of said agents in said group, wherein said step of notifying said agents of said detected and identified group, and of the location of one or more other agents in said group comprises displaying the location of said one or more other agents in said group on a map.

1 of the present application made claim 1 a broader version or same version of claim 1 of the current patent. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Claim 1 is rejected on the ground of statutory double patenting as being unpatentable over claim 1 of U.S Patent No. (US 10,659,934 B2).  The conflicting claims are following:
For claim 1, the claim 1 of the U.S Patent No. (US 10,659,934 B2) discloses: 
Current Application

1. A method to establish a group of autonomous agents based upon location, for establishing communication and notification of classifications amongst said agents comprising the steps of: defining a set of geometric parameters which describe a domain; detecting and identifying a group of two or more agents as members of said domain and establishing a communication link between said agents, wherein each such agent is associated with a respective user computational device; notifying said agents of said detected and identified group; transmitting agent feature data associated with one or more of said agents in said group to one or more of other said agents in said group, and classifying one or more agents in said group depending on said transmitted agent feature data, wherein said agent feature data comprises attractiveness data associated with each of said one or more of said agents in said group, and wherein a metric for said attractiveness data may be formed for an individual by presenting said individual with a test set of facial images and receiving an attraction value for each of said facial images comprising said test set of facial images from said individual; and communicating said classifications to one or more of said agents in said group, wherein said step of notifying said agents of said detected and 
Patent 

1. A method to establish a group of autonomous agents based upon location, for establishing communication and notification of classifications amongst said agents comprising the steps of: defining a set of geometric parameters which describe a domain; detecting and identifying a group of two or more agents as members of said domain and establishing a communication link between said agents, wherein each such agent is associated with a respective user computational device; notifying said agents of said detected and identified group; transmitting agent feature data associated with one or more of said agents in said group to one or more of other said agents in said group, and classifying one or more agents in said group depending on said transmitted agent feature data, wherein said agent feature data comprises attractiveness data associated with each of said one or more of said agents in said group, and wherein a metric for said attractiveness data may be formed for an individual by presenting said individual with a test set of facial images which the individual categorizes as attractive or not attractive and communicating said classifications to one or more of said agents in said group, wherein said step of notifying said agents of said detected and identified group 

1 of the present application made claim 1 a broader version or same version of claim 1 of the current patent. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S Patent No. (US 10,820,169).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 5 of the U.S Patent No. (US 10,820,169) discloses: 
Current Application

1. A method to establish a group of autonomous agents based upon location, for establishing communication and notification of classifications amongst said agents comprising the steps of: defining a set of geometric parameters which describe a domain; detecting and identifying a group of two or more agents as members of said domain and establishing a communication link between said agents, wherein each such agent is associated with a respective user computational device; notifying said agents of said detected and identified group; transmitting agent feature data associated with one or more of said agents in said group to one or more of other said agents in said group, and classifying one or more agents in said group depending on said transmitted agent feature data, wherein said agent feature data comprises attractiveness data associated with each of said one or more of said agents in said group, and wherein a metric for said attractiveness data may be formed for an individual by presenting said individual with a test set of facial images and receiving an attraction value for each of said facial images 


5. A method to establish a group of autonomous agents, comprising the steps of: defining a set of proximity parameters which describe a domain; detecting and identifying a group of two or more agents as members of said domain, wherein each such agent is associated with a respective user computational device; notifying one or more of said agents of said detected and identified group; transmitting agent feature data associated with one or more of said agents in said group to one or more of other said agents in said group, and classifying one or more agents in said group depending on said transmitted agent feature data; and communicating said classifications to one or more of said agents in said group, wherein said step of notifying said agents of said detected and identified group comprises a notification of the presence of said one or more of said agents within said domain, wherein said proximity parameters comprise geometric proximity parameters, and  wherein one of said agents is designated as a parent agent, wherein said geometric proximity parameters comprise proximity with respect to said parent agent, and wherein 

1 of the present application made claim 5 a broader version or same version of claim 1 of the current patent. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 5.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.